DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made to applicant’s claim for priority under 35 U.S.C. § 119(a) with reference to application number: CN201811354131.4 filed on 12/28/2018.
Claim Objections
Claims 1-10 objected to because of the following informalities:  
In claim 1, line 6: “through two passive compliant end-effectors” should be corrected to --through the two passive compliant end-effectors--.
In claim 1, line 8: “mounted on the base through a height angle adjuster” should be corrected to --mounted on the base through being mounted on a height angle adjuster connected to the base--.
In claim 1, line 13: “real-time collecting position” should be corrected to --real-time collecting of position--.
In claim 1, line 23: “the passive compliant end-effectors” should be corrected to --the two passive compliant end-effectors--.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the following limitations “a VR headset worn on the head of a user”, “the force-feedback glove is worn on a hand”, and “wherein the position tracker is mounted on the arm of the patient”, encompassing the human user. It is suggested applicant amend these limitations to use “configured to” language i.e. --A VR headset configured to be worn on the head of a user--. Claims 2-10 rejected due to their dependency.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "upper computer control center" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same “host computer control center” as previously recited in line 3 or a different computer control center. The limitation should be corrected to clarify what is meant. Claims 2-10 rejected on the same grounds due to their dependency.
Claim 1 recites the limitation “recording a motion of an upper limb” in line 9. It is unclear if this limitation refers to the whole arm or an upper part of the arm. Applicant previously recites “adapted to drive an arm of a patient”. The “upper limb” is defined as a user’s arm. It is suggested applicant amend the limitation to recite --motion of the arm-- for consistency. Claims 2-10 rejected on the same grounds due to their dependency.
Claim 1 recites “an inflatable contact arm axial dislocation adjustment” in line 27. This term is unclear as the limitation refers to a way to prevent injury but appears to describe a component that “dislocates” which would injure the user. The term appears to mean it would axially dislocate the arm within the ring, however, the specification describes the ring as holding the arm in one axial location while in use. Therefore, it is unclear what this term means. Applicant should amend the claim to clarify the term. Claims 2-10 rejected on the same grounds due to their dependency.
Claim 5 recites the limitation “rehabilitation change”. It is unclear what the term is supposed to mean. For the purposes of examination, it will be interpreted as meaning the amount of rehab needed as the user progresses.
Claim 5 recites the limitation “upper limb coordination based on FM scale according to the position and posture information of the arm”. It is unclear what is meant by “FM scale.” There does not appear to be an accepted meaning of the term and applicant’s specification does not describe what the scale is.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frisoli et al. (NPL titled “a force-feedback exoskeleton for upper-limb rehabilitation in virtual reality) in view of Olds et al. (US PGPub 2018/0214761), further in view of Sivak et al. (US PGPub 2012/0157263), further in view of Deshpande et al. (US PGPub 20160206497), further in view of Schiele (US PGPub 2003/0223844), and further in view of Fu et al. (US PGPub 2014/0336542).
Regarding claim 1, Frisoli teaches an immersive upper limb rehabilitation training system (see Fig. 2 and abstract) comprising a dual-arm rehabilitation robot (see annotated Fig. 6, pointing to “dual arms”), a base (see annotated Fig. 6), a position tracker (see pg. 123, col. 2, the controller receives position information of the device) a host computer control center (see Fig. 12, control unit), and two passive compliant end-effectors (see annotated Fig. 6; see page 120, col. 2 - page 121, col. 1, “experimental set-up” describing attachment to user with end-effectors; wherein
The dual-arm rehabilitation robot is mounted on the base (see annotated Fig. 6) and is adapted to drive an arm of a patient to move through two passive compliant end-effectors (see Fig. 6 and pg. 123, col. 1 “Control” section describing how the robot guides the arm of the user, the robot being attached via the end-effectors).
A VR system used for bringing an immersive training experience to the patient through virtual reality (see Fig. 12 and page 121- 122 section titled “Integration with VR”)
The passive end effectors are mounted on an end of the dual arm, and are respectively worn on a forearm and an upper arm of the patient (see annotated Fig. 6); the passive compliant end-effectors prevent the patient from being subjected to secondary injury (see pg. 120-121 “experimental set-up”, the end-effectors are designed to not cause difficulty for patients, being as open as possible to not impair the user with self-collisions) and realizes a personalized rehabilitation through a dynamic elastic 
The host computer control center is used for storing patient information (see pg. 123, col. 2, the controller stores information about the user such as applied user strength,, and controlling a display of a training screen of the patient in the virtual environment (see Figs. 11 and 12 and pg. 121-122 “Integration with VR”).


    PNG
    media_image1.png
    503
    538
    media_image1.png
    Greyscale

Annotated Fig. 6 of Frisoli
Frisoli does not teach a VR headset worn on the head of a user.
However, Olds teaches an analogous rehab training system (see abstract and fig. 1) using virtual reality (see Fig. 1 and paragraph 35) wherein the user wears a VR headset (see paragraph 30). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the VR display of Frisoli to be a headset worn by the user, as taught by Olds, because Olds teaches it is a known alternative to the TV screen display, further it would better integrate the user into the augmented reality. 
Frisoli further does not teach a force-feedback glove; The force-feedback glove is worn on a hand, and is used for enhancing the immersive training experience, improving a patient’s reality in a virtual environment, and providing a force feedback parameter for a control of the dual-arm rehabilitation robot.
However, Sivak teaches an analogous virtual environment rehabilitation system for stroke patients (see abstract) comprising a force-feedback glove (see fig. 11 and paragraphs 95 and 123); the force-feedback glove is worn on a hand (see Fig. 11 and paragraph 117), and is used for enhancing the immersive training experience, improving a patient’s reality in a virtual environment (see paragraphs 40-44; system used to supplement rehab, placing them in VR and connecting them with feedback), and providing a force feedback parameter (see paragraphs 239-241, the application is controlled so that the scene changes based on force applied by user).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the system of Firsoli to include a force-feedback glove, for the purposes of rehabbing the user’s hand and fingers as well which are also usually 
Frisoli further does not teach wherein the position tracker is mounted on the arm of the patient, and is used for real-time collecting position and posture information of the arm of the patient, and transmitting the collected position and posture information of the arm to the upper computer control center as a feedback of a control system of the dual-arm rehabilitation robot.
However, Deshpande teaches an analogous arm robotic exoskeleton (see abstract and Fig. 1A) the position tracker is mounted on the arm of the patient (see paragraphs 52-53, position sensors mounted on device, device mounted on the arm), and is used for real-time collecting position and posture information of the arm of the patient (see paragraphs 52-53, sensors measure spatial change when user, for example, raises their arm, the position of the arm indicating posture position as well), and transmitting the collected position and posture information of the arm to the upper computer control center as a feedback of a control system of the dual-arm rehabilitation robot (see paragraphs 53 and 56, the sensor data is used to control the robotic arm to assist the user).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the position trackers of Frisoli to be on the arm of the user and used to collect position data that is used to control the rehabilitation robot, as taught by Deshpande, for the purpose of using position information as feedback that will improve how the robot provides rehabilitation as it will be tailored to the user’s movements.
Frisoli further does not teach wherein the device realizes a personalized rehabilitation through an inflatable contact arm axial dislocation adjustment device.
However, Schiele teaches an analogous arm exoskeleton system (see abstract and fig. 2) wherein the rehabilitation is realized through an inflatable contact arm axial dislocation adjustment device (see paragraph 192 and Fig. 5H1, inflatable ring 30 which is inflated in use and locates the arm within the axis of the ring).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the end effectors of Massimo to comprise an inflatable contact arm axial dislocation adjustment device, as taught by Schiele, for the purpose of preventing the device from moving around on the user’s arm (see abstract).
Frisoli further does not teach a visual sensor is mounted on the base through a height angle adjuster; the visual sensor is used for recording a motion of an upper limb of the patient, extracting spatial information of the upper limb of the patient and feedback-controlling a motion of the dual-arm rehabilitation robot.
However, Fu teaches an analogous arm rehabilitation and training system (see abstract and Fig. 7) wherein a visual sensor is mounted on the base through a height angle adjuster (see paragraph 82; see Fig. 8, video recorder 81), the visual sensor is used for recording a motion of 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the base of Massimo to have a visual sensor used for recording a motion of an upper limb of the patient to be capture spatial information about the user’s limb that is used as feedback for controlling the rehabilitation robot, as taught by Fu, for the purpose of accurately adjusting the optimal position of the rehab device (see paragraph 82 of Fu).
Frisoli, as modified by Deshpande and Fu, further teaches the host computer control center providing a quantitative index for upper limb activity range, muscle strength level, and upper limb coordination according to the position and posture information of the arm (see Frisoli pg. 123, Frisoli teaches that controller provides information on limb activity, force applied, and position information, as modified by Deshpande and Fu, the controller would also receive posture information, Frisoli teaches these are stored by the controller).
Regarding claim 3, Firsoli further teaches wherein the dual-arm rehabilitation robot respectively drives the upper arm and the forearm of the patient for passive rehabilitation, active rehabilitation, and active-passive rehabilitation through the passive compliant end-effectors (see pg. 122 of Frisoli, cols. 1-2; the control of the motors can be adapted to patient’s stage of therapy, from passive, to active, to active-passsive).
Regarding claim 4, Frisoli, as modified by Olds, further teaches wherein the VR headset is specifically used to enable the patient to complete a game and a training task the virtual environment, thereby realizing an interesting rehabilitation process (see Fig. 13 of Frisoli and pg. 122-124 section 4.1 “detailed description” describing the VR game used for rehab; as modified by Olds, the VR is displayed to the user via headset).
Regarding claim 6, Frisoli, as modified by Sivak, further teaches wherein the force-feedback glove is further used to stimulate the hand of the patient by vibration in a game and a task after setting, and gives the patient a training tactile feedback (see Sivak paragraphs 123, 169, and 238-239; the glove provides feedback signals during exercise upon completion of a task, Sivak teaches vibratory signal can be used; in modifying Frisoli, the exercise is a game).
Regarding claim 8, Frisoli, as modified, further teaches wherein the inflatable contact arm axial dislocation adjustment device comprises an end outer ring (see Schiele 5H1, outer ring 353), an end inner ring (see Schiele 5H1, inner ring 363) and an inflatable arm contact ring (Schiele Fig. 5H1, 30); the end inner ring is rotationally disposed in an inner hole of the end outer ring coaxially; the inflatable arm contact ring is fixedly disposed in an inner hole of the end inner ring and synchronously rotates with the end inner ring (see paragraph 120 of Schiele).
Regarding claim 10, Frisoli further teaches a VR third-person view display device (see pg. 121, Fig. 12 “XVR-PC”); the VR third-person view display device is used for real-time displaying a patient’s picture in the virtual environment (see pg. 121, “Integration with VR” section, the picture places the user’s avatar in the virtual environment and display it).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frisoli et al. (NPL titled “a force-feedback exoskeleton for upper-limb rehabilitation in virtual reality) in view of Olds et al. (US PGPub 2018/0214761), further in view of Sivak et al. (US PGPub 2012/0157263), further in view of Deshpande et al. (US PGPub 20160206497), further in view of Schiele (US PGPub 2003/0223844), and further in view of Fu et al. (US PGPub 2014/0336542) as applied to claim 1 above, and further in view of Perry et al. (US PGPub 2008/0009771).
Regarding claim 2, Frisoli, as modified, teaches all previous elements of the claim as stated above. Frisoli does not teach wherein the position tracker comprises a forearm position tracker and an upper arm position tracker; the forearm position tracker and the upper arm position tracker are respectively mounted on the upper arm and the forearm of the patient, and are used for real-time collecting the position and posture information of the upper arm and the forearm of the patient, and transmitting the collected position and posture information of the arm to the host computer control center as feedback of the control system of the dual-arm rehabilitation robot.
However, Perry teaches an analogous assistive exoskeleton device (see paragraph 2 and fig. 6) wherein the position sensors are located in all human machine interfaces, at a forearm position and an upper arm position (see paragraph 86; see fig. 5 showing that the device interfaces the user at the forearm and an upper arm position); the forearm position tracker and the upper arm position tracker are respectively mounted on the upper arm and the forearm of the patient (see paragraph 86).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the position sensors of Frisoli to be located in a forearm position and an upper arm position, as taught by Perry, for the purpose of placing .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frisoli et al. (NPL titled “a force-feedback exoskeleton for upper-limb rehabilitation in virtual reality) in view of Olds et al. (US PGPub 2018/0214761), further in view of Sivak et al. (US PGPub 2012/0157263), further in view of Deshpande et al. (US PGPub 20160206497), further in view of Schiele (US PGPub 2003/0223844), and further in view of Fu et al. (US PGPub 2014/0336542) as applied to claim 1 above, further in view of Maeda et al. (US PGPub 2017/0132947), and further in view of Perry et al. (US PGPub 2008/0009771).
Regarding claim 5, Frisoli further teaches wherein the patient information comprises, condition (see pg. 122, col. 1, patient condition is used to adapt the motor control based on the stage of therapy of the user), the muscle strength level (see pg. 123, col. 2, force applied by the user is recorded), treatment time, rehabilitation change, shoulder joint activity range, elbow joint activity range, wrist activity range; the host computer control center gives the quantitative 
Frisoli does not teach wherein the patient information comprises age, gender, and treatment time.
However, Maeda teaches an analogous arm rehabilitation assistance device (see abstract and Fig. 1) the patient information comprises age, gender (see paragraph 96), and treatment time (see paragraph 23).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the patient information of Frisoli to include age, gender, and treatment time, as taught by Maeda, for the purpose of better tailoring the treatment to the user’s needs.
Frisoli further does not teach wherein the patient information comprises rehabilitation change, shoulder joint activity range, elbow joint activity range, wrist activity range; the host computer control center gives the quantitative index to the upper limb activity range, the muscle strength level, and the upper limb coordination based on FM scale according to the position and posture information of the arm.
However, Perry teaches an analogous assistive exoskeleton device (see paragraph 2 and fig. 6) wherein the control system has patient information comprising rehabilitation change (see paragraph 58, the amount of rehab needed is considered in determining range of motion) shoulder joint activity range, elbow joint activity range, and wrist activity range (see paragraphs 58-59, 69, and 92; the joints of the exoskeleton are limited in their range based on the user’s range of motion, see fig. 3, the user’s joints are the shoulder, elbow, and wrist).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the patient information of Frisoli to include joint information, as taught by Perry, for the purpose of safely operating the device within the patient’s range of motion (see paragraphs 58-59 of Perry).
Allowable Subject Matter
Claims 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soltani-Zarrin et al. (US PGPub 2019/0201273) which discloses an upper limb rehab device; Choi et al. (US PGPub 2017/0326405) which discloses an arm rehab device using a training screen; Nef et al. (US PGPub 2009/0149783) which discloses an arm rehab device with an extending arm with passive end-effectors connected thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785           

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799